Citation Nr: 1421320	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  08-30 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sexual impotence, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel






INTRODUCTION

The Veteran had active service from August 1980 to October 1984. 

This matter comes before the Board of Veterans' Appeals  (Board) from an August 2007 rating action of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board previously remanded this appeal in January 2012 and ordered clarification of a VA examiner's opinion concerning the etiology of the Veteran's sexual impotence condition.  There has not been compliance with these orders and another remand is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran contends that his current sexual impotence condition is related to his service-connected Crohn's Disease.  He underwent a VA examination in June 2008 to obtain a nexus opinion.  The VA examiner opined that there were multiple causes of impotence, including psychogenic and medication causes, but indicated that he could not resolve the issue without resorting to mere speculation.  However, the examiner did not offer any reason as to why an opinion could not be offered addressing the etiology of Veteran's sexual impotence.  A June 2008 VA psychiatric examination report also noted the Veteran's problems with erectile dysfunction, raising the possibility that his impotence could also be related to his service-connected chronic adjustment disorder.

As a result, the Veteran's case was remanded by the Board to obtain a clarifying opinion.  In February 2012, a VA examiner opined that it was less likely than not that the Veteran's erectile dysfunction was caused by or aggravated (worsened) by his service-connected chronic adjustment disorder with depressed mood disability, to include medications prescribed for his disability.  In support of this conclusion, the examiner stated that the onset of the Veteran's erectile dysfunction took place in October 2006, and his treatment with selective serotonin reuptake inhibitor (SSRI) Citalopram was initiated five months later in March 2007.  The examiner did not provide any rationale to support her conclusion that the Veteran's erectile dysfunction was not aggravated by service-connected chronic adjustment disorder.  In that regard, the Board points out that whether the erectile dysfunction onset prior to the start of treatment with the cited medication is irrelevant. 

Further, the VA examiner opined that the Veteran's erectile dysfunction  was not caused or aggravated by his service-connected Crohn's Disease with ileostomy disability, to include medications prescribed for this disability.  The examiner stated that Crohn's Disease with ileostomy disability, to include the medications prescribed for the Veteran's disability (Remicade/Infliximab), do not cause erectile dysfunction.  Further, the examiner stated there was no clinical correlation/nexus between the two conditions.  However, she did not explain how she arrived at this conclusion and also did not expressly address the aggravation element of the Veteran's secondary service connection claim.  38 C.F.R. § 3.310(b).  

Accordingly, the case is REMANDED for the following action:

1  Return the Veteran's claims file to the physician who provided the February 2012 VA opinion or another appropriate examiner for a more detailed and responsive opinion regarding the relationship between the Veteran's sexual impotence condition and his service-connected Crohn's Disease and chronic adjustment disorder with depressed mood disabilities.  The claims folder is to be furnished to the examiner for review in its entirety.  In doing so, the examiner should review the medications prescribed to the Veteran for his service-connected Crohn's Disease with ileostomy and service-connected chronic adjustment disorder.  Another examination of the Veteran need not be conducted unless the examiner determines that one is necessary.  

Following a review of the relevant evidence, the examiner must address the following questions:

a.  Is it at least as likely as not (50 percent or greater degree of probability) that any diagnosed sexual impotence disorder was caused by his service-connected Crohn's Disease with ileostomy disability, to include medications prescribed for his disability? 

b.  Is it at least as likely as not (50 percent or greater degree of probability)  that any diagnosed sexual impotence disorder was aggravated by his service-connected Crohn's Disease with ileostomy disability, to include medications prescribed for his disability?  The fact that any diagnosed sexual impotence may have pre-dated the use of medications is not determinative.  

c.  Is it at least as likely as not (50 percent or greater degree of probability) that any diagnosed sexual impotence disorder was caused by his service-connected chronic adjustment disorder with depressed mood disability, to include medications prescribed for his disability? 

d.  Is it at least as likely as not (50 percent or greater degree of probability)  that any diagnosed sexual impotence disorder was aggravated by his service-connected chronic adjustment disorder with depressed mood disability, to include medications prescribed for his disability?  The fact that any diagnosed sexual impotence may have pre-dated the use of medications is not determinative.  

Please note that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition beyond its natural progression versus a temporary flare-up of symptoms.  If aggravation is present, the examiner should indicate to the extent possible the approximate level of disability present before the onset of the aggravation. 

Please note that this is the second time the Board has remanded this case in order to obtain fully responsive opinions concerning the issue on appeal.  The examiner is asked to please provide detailed rationales for all opinions provided concerning the above-noted questions.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After the above actions have been completed, readjudicate the Veteran's claim.  If the benefit sought remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



